DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification and the drawings do not disclose a first semiconductor die and a second semiconductor die laterally encapsulated by an insulating encapsulation, as recited in claim 10.  Also, the specification and the drawings do not disclose an insulating encapsulation laterally covering the first and second semiconductor dies, as recited in claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al. (US 2006/0226527).
Regarding claim 10, Hatano et al. discloses, as shown in Figures, a semiconductor package comprising:
	a first semiconductor die (2a) and a second semiconductor die (2b) laterally encapsulated by an insulating encapsulation (14);
a package component (3) disposed on the first semiconductor die, the second semiconductor die, and the insulating encapsulation, the first semiconductor die electrically coupled to the second semiconductor die through the package component, and the package component comprising: 
central conductive bumps (5, two at the center) disposed on a central region of the package component, the central conductive bumps being bonded to peripheral conductive bumps (the leftmost 8 of 2a and the rightmost 8 of 2b) of the first semiconductor die and the second semiconductor die through first joint structures (9), wherein the peripheral conductive bumps of the first semiconductor die (2a) are disposed on a peripheral region of the first semiconductor die that is between a central region of the first semiconductor die and the insulating encapsulation (14), and the peripheral conductive bumps of the second semiconductor die (2b) are disposed on a peripheral region of the second semiconductor die that is between a central region of the second semiconductor die and the insulating encapsulation; and
peripheral conductive bumps (5, three bumps on the left and right side of central bumps) disposed on a peripheral region of the package component that surrounds the central region of the package component, the peripheral conductive bumps being bonded to central conductive bumps (8) of the first semiconductor die (2a) and the second semiconductor die (2b) through second joint structures (9), the central conductive bumps (5) and the peripheral conductive bumps (5) of the package component (3) comprising dimensions less than dimensions of the corresponding peripheral conductive bumps (8) and the corresponding central conductive bumps (8) of the first semiconductor die (2a) and the second semiconductor die (2b), wherein the  central conductive bumps of the first semiconductor die are disposed on the central region of the first semiconductor die, and the central conductive bumps of the second semiconductor die are disposed on the central region of the second semiconductor die.

Regarding claim 24, Hatano et al. discloses, as shown in Figures, a semiconductor package comprising:
	an upper package component (3) comprising a central region, a peripheral region surrounding the central region, central conductive bumps (5, two at the center) disposed on the central region, and peripheral conductive bumps (5, three bumps on the left and right side of central bumps) disposed on the peripheral region;
	a lower package component disposed below the upper package component and comprising:
a first semiconductor die (2a) comprising a central region, a peripheral region surrounding the central region, a central conductive bump (8, three bumps 8 on the right of the leftmost 8) disposed on the central region, and a peripheral conductive bump (8, the leftmost) disposed on the peripheral region;
		a second semiconductor die (2b) comprising a central region, a peripheral region surrounding the central region, a central conductive bump (8, three bumps 8 on the left of the rightmost 8) disposed on the central region, and a peripheral conductive bump (8, the rightmost) disposed on the peripheral region;
		an insulating encapsulation (14) laterally covering the first and second semiconductor dies and between the peripheral regions of the first and second semiconductor dies;
	first joint structures (9) coupled to the upper and lower package components, one of the first joint structures wrapping the peripheral conductive bump of the first semiconductor die and one of the central conductive bumps of the upper package component, and another one of the first joint structure wrapping the peripheral conductive bump of the second semiconductor die and another one of the central conductive bumps of the upper package component; and
	second joint structures (9) coupled to the upper and lower package components, one of the second joint structures wrapping the central conductive bump of the first semiconductor die and one of the peripheral conductive bumps of the upper package component, and another one of the second joint structure wrapping the central conductive bump of the second semiconductor die and another one of the peripheral conductive bumps of the upper package component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 2006/0226527) in view of Lin et al. (US 2011/0001250, of record).
Hatano et al. disclose the claimed invention including the semiconductor package as explained in the above rejection.  Hatano et al. does not disclose each of the central conductive bumps and the peripheral conductive bumps of the package component comprises:
	a first copper-containing layer;
	a nickel-containing layer overlying the first copper-containing layer; and
	a second copper-containing layer overlying the nickel-containing layer and in proximity to the first semiconductor die and the second semiconductor die, wherein the first joint structures and the second joint structures at least wrap the second copper-containing layers of the central conductive bumps and the peripheral conductive bumps of the package component.
However, Lin et al. discloses a semiconductor package having a conductive bump comprising:
	a first copper-containing layer (108, [0016]);
	a nickel-containing layer (110, [0016]) overlying the first copper-containing layer; and
	a second copper-containing layer (112, [0016]) overlying the nickel-containing layer and in proximity to the first semiconductor die and the second semiconductor die, wherein the joint structures at least wrap the second copper-containing layers of the conductive bumps of the package component.  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the bumps of Hatano et al. having the structure as claimed, such as taught by Lin et al. in order to provide better interfacial adhesion.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 2006/0226527) in view of Fan (PN 7,569,935, of record).
Hatano et al. disclose the claimed invention including the semiconductor package as explained in the above rejection.  Hatano et al. does not disclose the first joint structures and the second joint structures comprise solder, the respective first joint structure comprises a substantially oval shape cross-section with a first curvature, and the respective second joint structure comprises a substantially oval shape cross-section with a second curvature different from the first curvature.  However, Fan discloses a semiconductor package having a respective first joint structure comprises a substantially oval shape cross-section with a first curvature, and a respective second joint structure comprises a substantially oval shape cross-section with a second curvature different from the first curvature.  Note Figures of Fan.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the respective first and second joint structures of Hatano et al. having a first curvature and a second curvature different from each other, such as taught by Fan in order to have the desired structure depending on the CTE mismatch between the dies.

Allowable Subject Matter
Claims 1-5, 7, 9 and 21-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-5, 7, 9 and 21-23 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor package comprising the first conductive bump and the second conductive bump having dimensions less than the dimensions of the third conductive bump and the fourth conductive bump, and a first angle between an exposed sidewall of the second conductive bump and a tangent line at an end point of a boundary of the second joint structure on the sidewall of the second conductive bump is less than a second angle between an exposed sidewall of the first conductive bump  and a tangent line at an end point of a boundary of the first joint structure on the sidewall of the first conductive bump, in combination with the remaining claimed limitations of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897